10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JANE DOE FILE :D

11151 Valley Blvd #4886, APR ~9 nap

El Monte, CA 91734 SUSAN ¥. SOONG (M
626-208-9665 GISTRICT OF CALIFORN|
Plaintiff in Pro Se

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CV20 9432

 

JANE DOE,
Plaintiff,

v. COMPLAINT FOR DAMAGES AND
DECLARATORY AND INJUNCTIVE
CITY OF CONCORD; COUNTY OF RELIEF

CONTRA COSTA; COUNTY OF
SONOMA; GUY SWANGER; TAMRA
ROBERTS; CODY HARRISON;
RENELLE-REY VALEROS; DIANA
BECTON; CHRISTOPHER WALPOLE;
COLLEEN GLEASON; JILL RAVITCH;
ANNE MASTERSON; LAURA
PASSAGLIA; and DOES 1 - 10, inclusive,

Defendants. JURY TRIAL IS HEREBY DEMANDED

 

 

 

Plaintiff JANE DOE (“Plaintiff”) alleges and complains the following, on information and
belief except for information identified as being based on personal knowledge, which allegations

are likely to have evidentiary support after a reasonable opportunity for further discovery.

INTRODUCTION
1. This is a civil rights complaint for damages and declaratory and injunctive relief
arising from Defendants’ violations of Plaintiff's fundamental rights to be free from

discrimination, among others guaranteed by the United States Constitution, California

1
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUCTIVE RELIEF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Constitution, and California laws. Defendants violated these rights when they conspired and
practiced discriminatory under-policing and selective under-enforcement against rape victims,
including Plaintiff.

2, This action stems from law enforcement personnel’s response to a heinous crime -
rape. This action is about the discriminatory practice and ill will of law enforcement personnel,
their betrayal of public trust, and failure to protect residents from victimization by rapists. Our
law enforcement’s response to rapes sends a catastrophic message to the whole of our society. To
rape victims: bringing a complaint is useless. To rapists: you’re allowed to rape as many women
as you want and there will be no consequence!

3. Plaintiff's constitutional injuries have occurred since the first minute she came into
contact with law enforcement personnel who were supposed to support and protect her. Plaintiff
was not only a rape victim but also a victim of discrimination, uneven enforcement of law, and
law enforcement personnel’s misconduct.

4. Without the ability to hold law enforcement accountable for its responses, rape
victims, including Plaintiff, will be far too likely to face hostility, disinterest, and concrete harms
as a result of their interactions with law enforcement. The people who mishandle rape cases are
just as bad as the perpetrators themselves because they are perpetuating rapes.

5, Plaintiff has been injured by Defendants’ willful refusal to provide the
accommodations, advantages, privileges, and facilities of an unbiased and adequate sexual assault
investigation, and effective prosecution. Plaintiff has endured multiple traumas; first, the criminal
assault itself; second, a discriminatory, unconstitutional, unfair, and unequal treatment by the
people sworn to protect the public - the government officials and actors who have instead
discredited, dismissed, and denigrated Plaintiff as a rape victim; and finally, the additional trauma
of watching her case and hope for justice languish and ultimately vanish, due to the sabotage,
inaction and refusal to act by law enforcement personnel. Plaintiff’s attacker will not see a day of
consequence for his violent assault against her and it was a byproduct of the law enforcement in a
discriminatory manner.

6. As described in more detail below, Defendants’ (a) actions, (b) patterns of
2
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

4

behavior, (c) history of decision-making, and (d) departures from normal procedures in the course

of their response to sexual assaults, demonstrate ongoing, intentional discrimination against rape

victims, including Plaintiff. Specifically, Defendants have committed constitutional violations by

implementing, promoting, or maintaining policies, practices, and/or customs that:

a. Refuse to implement and/or ignore proper training and supervision of
government employees handling sexual assault cases;

b. Allocate more resources to other violent crimes than to sexual assaults;

c. Refuse to treat rape victims’ testimony as evidence;

d. Credit suspects’ account over victims’ version of story;

e. Fail to arrest and charge known perpetrators of sexual assault, which resulted
in extremely low arrest and prosecution rate compared to other crimes;

f. Disproportionately refuse to thoroughly investigate sexual assault cases;

g. Disproportionately refuse to prosecute perpetrators of sexual assault;

h. Traumatize Plaintiff in the course of her interactions with Defendants by,
among other things, refusing to treat her testimony as adequate evidence
regarding lack of consent,

i. Subject Plaintiff and other rape victims to future assaults by known
perpetrators by failing to act on, investigate, and prosecute prior sexual
assaults;

j. Treat sexual assault cases with less urgency and importance than is afforded to
other types of violent crimes;

k. Treat victims of sexual assault, including Plaintiff, with less respect and devote
less attention to their cases than to cases of other crimes (collectively referred
to herein as the “Policies”).

7. Defendants’ unconstitutional and discriminatory conduct subjects Plaintiff and

other victims of sexual assault to continued risk at the hands of perpetrators who are never held

accountable.

3

COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

PARTIES

8. Plaintiff, JANE DOE (“Plaintiff”), is a resident of County of Los Angeles, State of
California. At all relevant and material times, Plaintiff was a visitor in the County of Sonoma and
Contra Costa, State of California.

9. Defendant, City of Concord (“the City”), is a public entity and municipal
corporation duly organized and existing under and by virtue of the laws of the State of California.
Concord Police Department (“CONCORD PD”) is an operating department of the City. The City
is responsible for the training, policies, procedures, and actions of CONCORD PD and its
employees. The City has direct supervisory authority over CONCORD PD and its officers, and
CONCORD PD policies are City policies for purposes of municipal liability.

10. Defendant, County of Contra Costa (“Contra Costa County”), is an incorporated
municipality organized and existing under the laws of the State of California and wholly located
within the State of California. Contra Costa County District Attorney’s Office (““CCDA”) is an
operating department of Contra Costa County. Contra Costa County is responsible for the
training, policies, procedures, and actions of CCDA and their employees. Contra Costa County
has direct supervisory authority over CCDA and their personnel, and CCDA policies are County
policies for purposes of municipal liability.

11. Defendant, County of Sonoma (“Sonoma County”), is an incorporated
municipality organized and existing under the laws of the State of California and wholly located
within the State of California. Sonoma County District Attorney’s Office (“SDA”) is an operating
department of Sonoma County. Sonoma County is responsible for the training, policies,
procedures, and actions of SDA and their employees. Sonoma County has direct supervisory
authority over SDA and their personnel, and SDA policies are County policies for purposes of
municipal liability.

12. Defendant CONCORD PD Officers/personnel: At all times herein mentioned,
Plaintiff is informed and believes, and thereon alleges that individual Defendants Chief of Police
Guy Swanger (“Swanger”), Detective Renelle-Rey Valeros, ID 505 (“Valeros’’), Sergeant Cody

Harrison, ID 335 (“Harrison”) and Lieutenant Tamra Roberts, ID 422 (“Roberts”), were residents
4
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

of Contra Costa County and were civilian employees, agents and/or representatives of
CONCORD PD. At all times relevant hereto, said Defendants were acting within the course and
scope of their employment as officers, lieutenants, detectives, and/or civilian employees of
CONCORD PD, a department and subdivision of Defendant City of Concord. At all times
relevant herein, said Defendants were acting under color of law, under the color of statutes,
ordinances, regulations, policies, customs, practices and usages of the City, CONCORD PD,
and/or the State of California. At all times relevant hereto, Plaintiff alleges Swanger served as the
highest official for CONCORD PD and made the City and CONCORD PD policy for that office.
As Chief of Police, Swanger holds the command and policy making position with regards to
CONCORD PD.

13. Defendant CCDA Officials: At all times herein mentioned, Plaintiff is informed
and believes, and thereon alleges that individual Defendant District Attorney Diana Becton
(“Becton”) is an elected public official. Individual Defendants Assistant District Attorney
Christopher Walpole (“Walpole”), and Deputy District Attorney Colleen Gleason (“Gleason”),
were residents of Contra Costa County and were civilian employees, agents and/or representatives
of CCDA. At all times relevant hereto, said Defendants were acting within the course and scope
of their employment as civilian employees of CCDA, a department and subdivision of Defendant
Contra Costa County. At all times relevant herein, said Defendants were acting under color of
law, under the color of statutes, ordinances, regulations, policies, customs, practices and usages of
Contra Costa County, CCDA, and/or the State of California. At all times relevant hereto, Plaintiff
alleges Becton served as the highest official for CCDA and made the County and CCDA policy
for that office.

14. Defendant SDA Officials: At all times herein mentioned, Plaintiff is informed and
believes, and thereon alleges that individual Defendant District Attorney Jill Ravitch (“Ravitch”)
is an elected public official. Individual Defendants Chief Deputy District Attorney Anne
Masterson (“Masterson”), and Deputy District Attorney Laura Passaglia (“Passaglia”), were
residents of Sonoma County and were civilian employees, agents and/or representatives of SDA.

At all times relevant hereto, said Defendants were acting within the course and scope of their

5
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
 

employment as civilian employees of SDA, a department and subdivision of Defendant Sonoma
County. At all times relevant herein, said Defendants were acting under color of law, under the
color of statutes, ordinances, regulations, policies, customs, practices and usages of Sonoma
County, SDA, and/or the State of California. At all times relevant hereto, Plaintiff alleges Ravitch
served as the highest official for SDA and made the County and SDA policy for that office.

15. | CCDA and SDA Officials are not immune to this suit. “Prosecutorial immunity
only protects the defendants from [§] 1983 damage claims; it does not protect them from suits for
injunctive relief.” Gobel, 867 F.2d at 1203 n.6. To determine whether particular actions warrant
absolute immunity, courts apply a “functional approach.” Buckley v, Fitzsimmons, 509 U.S. 259,
269 (1993). This approach “looks to ‘the nature of the function performed, not the identity of the
actor who performed it[.]’” Id. (quoting Forrester v. White, 484 U.S. 219, 229 (1988)).
“Absolute immunity ‘is an extreme remedy, and it is justified only where any lesser degree of
immunity could impair the judicial process itself.’” Garmon v. Cty. of Los Angeles, 828 F.3d 837,
843 (9th Cir. 2016) (quoting Lacey v. Maricopa Cty., 693 F.3d 896, 912 (9th Cir. 2012) (en
banc)). See also Brooks v. Clark Cty., 828 F.3d 910, 915-16 (9th Cir. 2016) (discussing absolute
immunity). “[T]he official seeking absolute immunity bears the burden of showing that such
immunity is justified for the function in question.” Burns, 500 U.S. at 486. “The presumption is
that qualified rather than absolute immunity is sufficient to protect government officials in the
exercise of their duties.” Id. At 486-87. The purpose of absolute immunity is to eliminate
susceptibility to legal actions that would inhibit prosecutors from aggressively prosecuting cases.
When prosecutors fail to perform their duties, provide favoritism to suspects, and act in their own
interest this Court should reject their absolute immunity. The following actions by CCDA and
SDA Officials are neither prosecutorial in nature nor decisions of judgment but deplorable
intentional antithesis of exercise of judgment:

a. Adopt “no policy” policy for prosecution of rape which suggests deliberate
indifference to rape victims safety and a general disinterest in prosecuting sexual
assaults due to bias. The lack of written policy allows CCDA and SDA Officials to

make wholly arbitrary decisions and is the moving force behind Plaintiff's

6
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

constitutional injuries;

b. When asked to adopt “offender-focused approach” and “expert witness strategy”
that are recommended by National District Attorneys Association (““NDAA”)
CCDA and SDA Officials maliciously refused, giving an ostensible reason that the
case cannot be proved beyond a reasonable doubt and falsely told Plaintiff that
jury would not believe expert witness. Bias against rape victims could not be
clearer; <Prosecuting Alcohol-Facilitated Sexual Assault>
(http://atixa.org/wordpress/wp-
content/uploads/2014/04/pub_prosecuting alcohol facilitated _sexual_assault.pdf),
<Cold Case Alcohol- and Drug-Facilitated Sexual Assault>
(https://www.sakitta.org/toolkit/docs/Cold-Case-Alcohol-and-Drug-Facilitated-
Sexual-Assault.pdf), <Understanding the non-stranger rapist>
(http:/Awww.ncdsv.org/images/NDAA_UnderstandingNonstrangerRapist_TheVoic
e vol 1_no 11 2007.pdf)

c. Willfully refuse to perform their duties pursuant to professional standards;

d. Intentionally and consistently credit the suspect’s version over Plaintiffs account
because she is a rape victim, notwithstanding objective evidence;

e. Callously disregard victim and community safety by using absolute immunity as a
badge and shield for their discriminatory practice with no showing of a valid state
interest;

f. Deter Plaintiff from pursuing truth and justice by falsely telling her that there was
not enough evidence and creating purported reasons to justify their discriminatory
and unconstitutional treatment to Plaintiff because she is a woman reporting rape;

g. Falsely told Plaintiff there was no corroboration, despite corroboration is not
required by law for conviction; (https://aequitasresource.org/wp-
content/uploads/2018/09/Model-Response-to-Sexual-Violence-for-Prosecutors-
RSVP-An-Invitation-to-Lead.pdf)

h. Made multiple untrue statements to Plaintiff that were far departure from

7
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

k.

professional standards, jury instruction, and prosecution guidelines which is a
strong indicator that discriminatory intent was a motivating factor for CCDA and
SDA Officials’ wild spread custom;

Act in their own personal interest to avoid losing at trial simply because rape cases
are hard to win and they want their personal conviction rates look good (their
powerful incentive to discriminate against rape victims);

Intentionally enforce a "non-law", maliciously requiring strong corroboration and
physical evidence to establish rape, a requirement that is not required by law or
jury instruction, reflecting higher criteria compared to other crimes with no
showing of legitimate state interest but solely aiming at conviction rate for.
prosecutor’s own personal interest;

Maliciously ignore the fact that a victim's testimony alone is legally sufficient
evidence for filing charges but falsely told Plaintiff that there was no
corroboration, reflecting rape cases are less “worthy” of prosecution than other
crime cases;

Willfully provide favoritism and leniency towards rapists, including Weamer who

attacked Plaintiff;

. Intentionally use their control and influence to shut Plaintiff out of criminal justice

system and reduce the number of perpetrators held accountable for sexual assaults;
Employ disparate unwritten policy to rape cases compared to other type of crimes;
(In 2017 and 2018, CCDA’s prosecution rate of rape is as low as 34% although
few sex crimes referred for prosecution by police and sheriff. This compares to a
higher rate at every stage for non-rape crimes, reflecting the lowest priority of
CCDA’s efforts. SDA has not been able to provide prosecution rate so far.)

Use “insufficient evidence” as a disguise to deprive Plaintiff of her constitutional
rights;

Employ unconstitutional and discriminatory practice against sexual assault

victims, including Plaintiff; and
8

COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
oOo ss DD

©

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

_ 4 Misuse their power to undermine the quality of justice.

16. Defendant DOES 1 through 10 are not known or identified at this time. On
information and belief, Plaintiff alleges that each Doe is in some manner responsible for the
wrongs alleged herein, and that each such Defendant advised, encouraged, participated in,
ratified, directed, or conspired to do, the wrongful acts alleged herein. When the true names and
capacities of said Defendants become known, Plaintiff will seek relief to amend this complaint to
show their true identities in place of their fictitious names as DOES 1 through 10. Defendants,
DOES 1 through 10, and each of them, were the agents, employees and servants of the City,
Contra Costa or Sonoma County. Defendants DOES 1 through 10 acted in the course and scope
of said agency, service and employment at all relevant times.

17. Plaintiff is informed and believes and thereon alleges that each of the Defendants
designated as a DOE is intentionally and negligently responsible in some manner for the events
and happenings herein referred to, and thereby proximately caused injuries and damages as herein
alleged.

18. Defendants, and each of them, did the acts and omissions hereinafter alleged in
bad faith and with knowledge that their conduct violated well established and settled law.

19. All Defendants are sued in their official capacities for declaratory and injunctive
relief as to all claims. All Defendants are also sued for damages arising from violations of 42
U.S.C. §§ 1983 and 1985, and for violations of state law and the California Constitution.

20. Defendants CONCORD PD Officers, CCDA and SDA Officials, and DOES 1
through 10 are also sued in their individual capacities for their violations of Plaintiff's

constitutional and statutory rights.

JURISDICTION AND VENUE
21. The Court has jurisdiction under 28 U.S.C. §§ 1331, 1343, and 1367(a) because
this action arises under the Fourth and Fourteenth Amendments to the United States Constitution
and 42 U.S.C. §§ 1983 and 1985.

22. The Court may award damages and grant declaratory and injunctive relief for
9
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

constitutional violations pursuant to 42 U.S.C. § 1983, 28 U.S.C. § 2201, and/or Federal Rules of
Civil Procedure 57 and 65.

23. Venue is proper in this district under 28 U.S.C. § 1391(b) because the events that
give rise to this action occurred within this district and the Defendants reside in this district and

state.

CONCORD PD POLICIES AND PROCEDURES

24. At all relevant times, all CONCORD PD members were required to be apprised of
the Fourteenth Amendment of the United States Constitution, and were required, at all times, to
follow the United States Constitution, the laws of California and also to comply with CONCORD
PD’s Mission. CONCORD PD’s Mission applies to all CONCORD PD members such as
Defendant CONCORD PD Officers. Each member of CONCORD PD, including Defendant
CONCORD PD Officers, is required to be familiar with CONCORD PD mission and must adhere
to its directives.

25. CONCORD PD’s Mission states “The members of the Concord Police
Department are dedicated to providing the highest quality police services in order to enhance
community safety, protect life and property, and reduce crime and the fear of crime. To do this,
we pledge to develop a partnership with the community, lead a community commitment to
resolve problems, and improve the safety and quality of life in our City.”
(https://www.cityofconcord.org/841/Department-Policy)

26. Although providing the highest quality police services is CONCORD PD’s
mission no written policies relating to investigation of rape exists which suggests deliberate
indifference to rape victims safety and a general disinterest in investigating sexual assaults due to

bias and dismissive attitude.

CRIMINAL PROSECUTION
27. As the United States Supreme Court has explained, the prosecutor represents “a

sovereignty whose obligation to govern impartially is as compelling as its obligation to govern at
10
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
a WwW PY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

all; and whose interest, therefore, in a criminal prosecution is not that it shall win a case, but that
justice shall be done.” A prosecutor is held to a standard higher than that imposed on other
attorneys because of the unique function he or she performs in representing the interests, and in
exercising the sovereign power, of the state.

28. American Bar Association Criminal Justice Standards for the Prosecution
Function: Standard 3-1.2 Functions and Duties of the Prosecutor (b) The primary duty of the
prosecutor is to seek justice within the bounds of the law, not merely to convict. Standard 3-4.4
Discretion in Filing, Declining, Maintaining, and Dismissing Criminal Charges (c) A prosecutor
may file and maintain charges even if juries in the jurisdiction have tended to acquit persons
accused of the particular kind of criminal act in question.
(https://www.americanbar.org/groups/criminal justice/standards/ProsecutionFunctionFourthEditi
on/ )

29. In cases which involve a serious threat to the community, the prosecutor should
not be deterred from prosecution by the fact that in the jurisdiction juries have tended to acquit
persons accused of the particular kind of criminal act in question because prosecutors have an
ethical obligation to pursue difficult cases for public safety reasons.

30. According to NDAA, rape cases rarely have physical evidence that conclusively
proves that a rape occurred. The evidence need not conclusively prove that a rape occurred;
rather, it must give the jury a sufficient context in which to evaluate the victim’s credibility.
(http://atixa.org/wordpress/wp-
content/uploads/2014/04/pub_prosecuting alcohol facilitated sexual assault.pdf)

31. Physical evidence can prove that the intercourse happened, but not the absence of
consent. When there’s no issue about who the assailant is DNA doesn’t really contribute
anything. Victim’s reaction or whether or not victim stays contact with the perpetrator is not a
crime element. It’s prosecutor’s duty to educate the jury the right way to identify whether or not a
crime occurred.

32. CCDA declares that their office’s mission is to seek justice and enhance public

safety for all their residents by fairly, ethically, aggressively and efficiently prosecuting those
11
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
COO sT DN

\o

 

who violate the law, and by working to prevent crime.
(https://www.contracosta.ca.gov/7284/District-Attorney)

33. SDA’s mission statement indicates that “We shall seek truth and justice ina
professional manner, while maintaining the highest ethical standards.” (http://da.sonoma-
county.org/content.aspx?sid=1023&id=1379)

34, AEquitas is a national technical assistance provider that specializes in the
prosecution of gender-based violence and human trafficking crimes. AEquitas is a nonprofit
organization that brings decades of prosecution experience and collaborative approach to offer
law enforcement advice and resources across disciplines at no cost. (https://aequitasresource.org/)

35. Corroboration is not required by law for conviction. |
(https://aequitasresource.org/wp-content/uploads/2018/09/Model-Response-to-Sexual-Violence-
for-Prosecutors-RS VP-An-Invitation-to-Lead.pdf)

36. In 2018 in California the arrest rate of rape is as low as 16.4% while arrest rate of
aggravated assault is 85.5%. (https://data-openjustice.doj.ca.gov/sites/default/files/2019-

07/Crime%20In%20CA%202018%2020190701 .pdf)

SEXUAL AND DOMESTIC VIOLENCE
37. Five categories of sexual violence (https://ndaa.org/wp-content/uploads/NDAA-
DV-White-Paper-FINAL-revised-July-17-2017-1.pdf):
a. Rape or penetration of victim;

b. Victim made to penetrate someone else;

oO

Non-physically pressured unwanted penetration;

d. Unwanted sexual contact, defined as the “intentional touching of the victim or
making the victim touch the perpetrator, either directly or through clothing...
without the victim’s consent”;

e. Non-contact unwanted sexual experiences, defined as the “unwanted exposure

to sexual situations (e.g., pornography); verbal or behavioral sexual

harassment; threats of sexual violence to accomplish some other end; and /or

12
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

unwanted filming, taking, or disseminating photographs of a sexual nature of
another person”.

38. Researches show that distorted thoughts is one of the main reasons women stay in
abusive relationships. Being controlled and hurt is traumatizing, and this leads to confusion,
doubts, and even self-blame. For example, women shared: “I believed I deserved it.” Others
minimized the abuse as a way to cope with it, saying: “[I stayed] because I didn’t think that
emotional and financial abuse was really abuse. Because words don’t leave bruises,’’ and,
“Because I didn’t know what my boyfriend did to me was rape.”

( http:/Avww.ncdsv.org/images/Investigating%20and%20Prosecuting%420Intimate%420Partner%20
Sexual%20Assa.., -pdf); (https://law.lclark.edu/live/files/1 7491 -countering-common-
misperceptions-of-sa-victims)

39, When NFL linebacker Ray Rice knocked his fiancée Janay Palmer unconscious in
an elevator in 2014, it didn't initially get much attention. He was accused of domestic violence
and suspended for two games. After a few weeks, he was formally charged, but he and Palmer
were married the next day. A security video quickly went viral showing Janay Palmer knocked
down and roughly dragged out of the elevator by Rice. Victim’s staying with their abuser does
not erase the crime committed by the abuser.

40. Both rape and battery are domestic violence and they should be treated the same

way. No law requires a victim breaking up with their attacker to establish battery or rape.

RAPE KIT BACKLOG
41. In 2015 there were 2400 untested rape kit found in Contra Costa County.
However, there was never ever any backlog of DNA testing for murder or other crimes.
42. The discriminatory practice against rape victims is long-standing, wildspread, and
well settled. (hitps://www.huffpost,com/entry/the-rape-kit-backlog-shows-exactly-how-we-

regard-women-in-this-country n Sacfb5ele4b016a07e9a8c65 )

FACTS COMMON TO ALL CLAIMS F OR RELIEF
13
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
mA EP Wb

“sNS

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

43. In 2013 Edward Weamer (“Weamer”) was a police officer at Sonoma University
Police Department. In Nov 2013 via an online app “POF” Weamer friended Plaintiff and started
chatting with her online.

44. Before Plaintiff met Weamer in person she made a clear statement via text
messages that she didn’t want to rush sex and insisted to stick to her traditional culture. Weamer
agreed to respect Plaintiff so Plaintiff decided to meet him in person,

45, Once Plaintiff met Weamer in person, he didn’t keep his words and forced himself
on top of Plaintiff around ten times between 2013 and 2014.

46. Via Plaintiffs message conversations with Weamer he acknowledged that each
time Plaintiff said no and resisted. Plaintiff also accused Weamer that he set her up but she was
not able to recognize what Weamer had done to her was a crime due to her confusion about rape.
Plaintiff mistakenly thought rape was a crime committed by a stranger. < Understanding and
Countering Rape Myths >
(https://www.nationalguard.mil/Portals/31/Documents/J1/ SAPR/SARCVATraining/Barriers to
Credibility.pdf)

47. In Aug 2014 Plaintiff broke up with Weamer and never had contact with him
again. Over the years Plaintiff has been broken, and experienced depression, anxiety, and low
self-esteem but she didn’t know where those came from until Oct 2019.

48. In Oct 2019 Plaintiff met with LA County prosecutor Peter Cagney and he
explained to Plaintiff what rape was. Plaintiff has realized what Weamer had done to her was in
fact rape.

49. Plaintiff finally gathered her courage to come forward on Oct 18, 2019. At the
time she believed that coming forward would be her first step to heal and it was her moral
obligation to report it to stop it. However, it turned out she was completely wrong and her life has
been turned upside down.

50. In 2013 Plaintiff was raped in Cotati. In 2014 Weamer raped Plaintiff in Concord.
Plaintiff filed the police reports with Cotati Police Department (“Cotati PD”) and Concord PD

respectively on Oct 18, 2019.
14
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

. Sl. After the initial report was filed on Oct 18, 2019 Cotati PD informed Plaintiff of
victims rights and followed up with Plaintiff the following week. The case was subsequently
submitted to SDA.

52. After the initial interview with Concord PD Officer Shasta Vanetti on Oct 18,
2019, the following month Plaintiff heard nothing from CONCORD PD, no follow-up and
literally nothing.

53. In November 2019 Plaintiff left voice mail to Detective Valeros but still heard
nothing from CONCORD PD in the following month.

54. In December 2019 after Plaintiff reached out to Sgt Harrison she finally got a
phone call from Detective Valeros.

55. Rather than ask relevant questions regarding crime elements the first thing Valeros
wanted to confirm was “So are you still living in Southern California?” Perhaps he thought he
could treat this case less seriously because the victim lived far away.

56. Then Plaintiff was asked by Valeros what’s her ultimate goal. Such humiliating
and degrading question strongly suggests his discriminatory animus towards Plaintiff as a rape
victim. Such question demonstrates that Valeros thought Plaintiff came forward for something
else other than justice. A victim of other crimes would not be asked about their goal to come
forward.

57. Plaintiff was shocked to find out the suspect was not contacted nearly two months
after she reported the crime.

58. Despite there is no statute of limitations for rape Valeros told Plaintiff this
happened five years ago. Even though Weamer admitted through texts that each time Plaintiff
said no and resisted Valeros told Plaintiff he could not prove it was Weamer who was texting.

59. No useful information was extracted during Plaintiff's conversation with Valeros.
No question regarding the crime element was asked. The “investigation” conducted by Valeros
was meaningless with respect to proving a crime. Instead, Valeros’ language reflects how he
deterred Plaintiff from pursuing the case.

60. Despite pretext phonecall is a commonly used technique to obtain confession from
15
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
oO ND

\O

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

the offender Valero opt not to use it, not to mention he would not spend any effort finding out if
there would be more women victimized by Weamer.

61. In December 2019 Plaintiff was really concerned by Valeros’ attitude and she
reached out to Sgt Harrison again. However, despite there is no statute of limitations for rape and
physical evidence is not required by law or jury instruction, Harrison falsely announced to
Plaintiff that the case was six years old and there was no physical evidence at all for filing
charges. Harrison didn’t stop there. He further falsely told Plaintiff that there was no indication of
any type of sexual assault and appeared quite consensual which strongly suggests how
CONCORD PD Officers deterred Plaintiff from pursuing justice and CONCORD PD Officers’
discriminatory intent to discount and dismiss Plaintiff's allegation.

62. After the horrifying interactions with Valero and Harrison Plaintiff reached out to
Lieutenant Roberts.

63. Despite victim’s testimony is legally enough to file charges Roberts falsely told
Plaintiff that her testimony was absolutely not enough and there was no evidence of sexual
assault.

64. When there’s no issue about who the assailant is DNA doesn’t really contribute
anything. Despite the suspect is known and admitted having sex with Plaintiff, despite what Says
on jury instruction, Roberts falsely told Plaintiff “There needs to be physical evidence, uh, either
DNA evidence or a confession from the suspect. Um, and we don't have any of those things. In
this case, there's no DNA evidence.”

65. The crime of battery (e.g. a punch) is established based solely on the perpetrator’ s
actions and/or intent. The victim’s response to being punched is irrelevant. The victim need not
resist nor express unwillingness to being punched to establish a crime, nor is a victim’s history of
being punched relevant. The relationship between the assailant and the victim does not make the
crime less seriously or make the victim suffer less.

66. While Plaintiff pointed out that Weamer acknowledged each time Plaintiff said no
and resisted but Roberts challenged Plaintiff “But then you got back together with him and

continued.” It’s obvious that Roberts treat rape completely different from other crimes.
16
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

67. There is no law requires victim act in certain way in order to prove she was raped.
Roberts’ stereotype about how victims should behave constitutes unlawful discrimination.
Roberts’ language also reflects her discriminatory intent to discredit Plaintiff and discard
Plaintiff's allegation. Roberts’ announcement left Plaintiff feeling coming forward was a
punishment to herself and she should not have reported the incident to the police at all. Such
victim blaming does not occur with other types of crimes. Moreover, according to Roberts’ theory
a man is entitled to rape a woman if they are in a relationship, suggesting a strong purposeful
animus towards Plaintiff.

68. Although victim’s reaction is not a crime element Roberts twisted Plaintiffs
account of story and announced to Plaintiff “You were okay with having sex.” by ignoring how a
victim would process trauma. Then Roberts falsely told Plaintiff the text messages would only
work in the suspect’s favor and there was no evidence of sexual assault.

69. Battery and rape are both domestic violence. The law does not require a victim
break up with the assailant to establish battery but Roberts told Plaintiff “This is a different
situation. You continue to get together with him.” Roberts imposed a non-law to require Plaintiff
break up with the suspect to establish rape. Roberts flat out told Plaintiff “Most people, if they got
raped, they wouldn't get together with that person again.” Such remarks strongly suggest an
intention to treat sexual assault cases less seriously than other assaults, as well as an animus
against rape victims. Roberts’ pro-defendant attitude is capable of several interpretations: perhaps
he believed that men are always entitled to sex in a relationship, that Plaintiff was not entirely
blameless because she stayed contact with the attacker, that such assault was less severe and
traumatic because she was dating this suspect, or that state officials should not intrude upon
dating violence. Whatever the reason, Roberts’ language reflects an outdated misconception
concerning rapes that cannot be used as a source of differential treatment. Roberts’ statement also
demonstrates her discriminatory intent to devalue Plaintiff's allegation.

70. When Plaintiff pointed out rape should be treated the same way as battery Roberts
responded “I don’t think I can understand what you are saying.”

71. Regardless Plaintiff say no and resisted each time Roberts twisted it as sexual play.

17
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
So CO© SN DBR WNW fF

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

Roberts also declared “A district attorney would have a very hard time convincing a jury of 11
people.”

72. The language and attitude of CONCORD PD Officers suggests that they made
minimal or maybe no effort to investigate the suspect in Plaintiff's case. None has been done to
see if there are more women victimized by the suspect. None has been done in order to support
Plaintiffs allegation.

73. Roberts went on and told Plaintiff “The district attorney's office won’t prosecute
on a case like this.” “If we don't have any evidence, then we don't submit the case to the district
attorney.” “It is here in Contra Costa County, the district attorney's office would never file a case
like this. Um, I've been doing this for 18 years. I’ve worked sexual assault for five years. Um,
they will never file a case like this.”

74, In December 2019 Plaintiff filed a complaint with Swanger but Plaintiff never
received any investigation result.

75. | CONCORD PD personnel did not inform Plaintiff of victims' rights as set forth in
California constitution. At that time, and at all relevant times, CONCORD PD personnel had full
knowledge of CONCORD PD’s mission and awareness of proper investigation protocol.

76. At that time, and at all relevant times, CONCORD PD Officers were aware of
CONCORD PD’s mission and their role as law enforcement personnel.

77. By failing to discipline or act, Swanger endorsed or approved the unconstitutional
conduct of individual officers.

78. Plaintiff requested CONCORD PD’s policy and procedures regarding sexual
assault investigation but no such thing existed.

79. In January 2020 CCDA declined to file charges against Weamer.

80. Given the way how law enforcement personnel responded to rapes, Plaintiff asked
herself “Can you imagine how many victims didn’t get the justice they deserved?”

81. On Jan 7, 2020 during a recorded phone call conversation Gleason told Plaintiff
this was a he said she said case by ignoring the objective evidence. Gleason announced that there

was NO EVIDENCE to prove it was not consensual by invaliding Plaintiff's testimony. By

18
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
o © “SN DD

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

intentionally ignoring the context Gleason falsely told Plaintiff that the jury would interpret it as
rough sex and Plaintiff came forward because she was upset about Weamer chasing other girls.
Gleason took every word of Weamer as true even though a normal person, through inference,
could easily tell Weamer was lying. By ignoring the fact that Plaintiff texted Weamer he set her
up Gleason credited Weamer because Weamer falsely said Plaintiff enjoyed the sex and put his
penis in her vagina.

82. At the end of the phone conversation with Gleason Plaintiff requested to speak
with her supervisor, Walpole.

83. At that time, and at all relevant times, Gleason was aware of CCDA’s mission and
her role as a prosecutor.

84. In Jan 2020 Plaintiff notified Becton of the constitution violation.

85, On Jan 8, 2020 during a recorded phone call conversation Walpole declared that it
was their filing standard to file cases they believed they could win. “We wouldn’t file cases if we
don’t get a guilty verdict.” “It’s a big hurdle.” Walpole also announced that they would need
strong corroboration despite it was not required by law.

86. In 2018 in California the conviction rate of violent offenses is 56.8% (https://data-
openjustice.doj.ca.gov/sites/default/files/2019-
07/Crime%20In%20CA%202018%2020190701.pdf). However, Walpole flat out told Plaintiff
“We only file cases we believe we can win. That’s our filing standard.”

87. When Plaintiff questioned about the use of expert witness Walpole falsely told her
many times jury would disagree with the expert. Despite stereotype about how victims should
behave is unlawful discrimination and it’s a prosecutor’s job to select unbiased jury Walpole
falsely told Plaintiff the jury would say “Tf | was in her shoes, I wouldn't have had the
relationship.”

88. By invaliding Plaintiff's testimony Walpole valued Weamer’s version because
Weamer falsely said Plaintiff put his penis inside her and being upset about Weamer seeing other
women was Plaintiffs motive to pursue this case. Walpole also declared this was part of the

#Metoo movement.
19
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

89. Although Plaintiff’s motive is not a crime element Walpole attacked Plaintiff’ s
motive of coming forward was the suspect was seeing other women. Motive of victims of other
assaults would not be attacked as a target.

90. The entire time Walpole tried his best to derail Plaintiff from pursuing the truth
and justice, reflecting Walpole’s conscious choice not to overcome common defenses. Rather
than uphold the law, educate the jury, and overcome common defenses, Walpole chose to act as
the suspect’s advocate.

91. At that time, and at all relevant times, Walpole was aware of CCDA’s mission and
his role as a prosecutor and supervisor.

92, On Jan 25, 2020 Plaintiff filed a complaint with CCDA regarding the
constitutional violation.

93. By failing to discipline or act, Contra Costa County and Becton endorsed or
approved the unconstitutional conduct of individual employees.

94. Plaintiff requested CCDA’s policy and procedures regarding sexual assault
prosecution but no such thing was available.

95. On Feb 10, 2020 during a recorded phone call conversation Passaglia told Plaintiff
this case was fairly old regardless of no statute of limitation for rape. Despite corroboration is not
require by law Passaglia announced “We don’t have any opportunity to do any investigation or
find any corroboration”.

96. Passaglia went on and told Plaintiff “It’s not enough for me to say conclusively
what exactly occurred” and such statement is completely opposite to the prosecution guideline set
forth by NDAA. Despite sexual assault cases rarely have witnesses Passaglia declared “There is
no opportunity to interview any witnesses and talk to people in real time.”

97. On Feb 15, 2020 Plaintiff emailed Masterson and encourage her to follow the
prosecution guidelines but Plaintiff’s email was ignored, reflecting SDA’s dismissive attitude.

98. At that time, and at all relevant times, Passaglia and Masterson were aware of
SDA’s mission and their role as a prosecutor.

99. In Feb 2020 Plaintiff filed complaint with Ravitch but no action was taken.
20
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
oOo ND

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

100. By failing to discipline or act, Sonoma County and Ravitch endorsed or approved
the unconstitutional conduct of individual employees.

101. Plaintiff requested SDA’s prosecution policy for sexual assault but no such thing
exists as Missoula County Attorney’s Office does. <MISSOULA COUNTY ATTORNEY’S
OFFICE SEXUAL ASSAULT POLICY & PROCEDURE MANUAL? (https://dojmt.gov/wp-
content/uploads/SEXUAL-ASSAULT-POLICY-AND-PROCEDURE-MANUAL. pdf )

102. The American Bar Association standard related to Prosecution Function says that
the duty of the prosecutor is to seek justice, not merely to convict. Giving false statement to a
victim is not prosecutorial in nature. Instead, CCDA and SDA Officials were afraid to lose the
case and affect their personal performance. In another words CCDA and SDA Officials acted in
their own interest and personal capacity during the employment as prosecutor.

103. The life-long devastating harm caused by sexual assault is profound and
exacerbated by Defendants’ deprivation of Plaintiffs fundamental rights secured to her by laws.
The depth of trauma inflicted upon Plaintiff has a significant impact not only on the victim, but
on the entire community because of the scope and lasting effect of the harm, and the fact that
unpunished perpetrators are encouraged to repeat their crimes.

104. Plaintiff finally experienced the despair and emotional distress of living with the
knowledge that her rapist would never be held accountable for his act, and nothing was stopping
him from assaulting others. Plaintiff's rapist was well protected by law enforcement while she
was not and he walks free with the confidence that he can rape other women with no
repercussions. A rapist’s words prevail and conquer in every aspect but none of Plaintiff's words
ever counts.

105. The depth of Defendants’ discriminatory treatment of sexual assault victims is all
the more troubling given the recent expansion of societal awareness of and sensitivity to sexual
assault. The discriminatory treatment and deprivation of equal protection of the laws by
Defendants caused significant emotional injury to Plaintiff separate and apart from the harm she
suffered as a rape victim.

106. Upon information and belief, critical decision-making regarding the distribution of
21
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

resources and staffing, training of officers, detectives, and other personnel, treatment of victims
who come forward, and other policies and/or practices that led to the discriminatory denial and/or
hostile provision of services to Plaintiff were made by Defendants Swanger, Becton, Ravitch,
and/or among others.

107. Failure of CONCORD PD, CCDA and SDA to adhere to mission statement and
training, permits and facilitates the unlawful conduct described above. Accountability systems of
CONCORD PD, CCDA and SDA, do not sufficiently detect or prevent unlawful conduct,
CONCORD PD, CCDA and SDA did not properly consider and resolve complaints from
Plaintiff. Early warning system of CONCORD PD, CCDA and SDA does not adequately identify
or effectively respond to a need for intervention to prevent future violations of constitutional
rights of sexual assault victims.

108. Plaintiff's complaints were not formally investigated. CONCORD PD, CCDA and
SDA minimized the seriousness of Plaintiff's complaints by failing to investigate as a serious
complaint that could potentially result in discipline.

109. At its core, the current organizational structure of CONCORD PD, CCDA, and
SDA is not capable of adequately addressing the victimization and lifetime damage inflicted on
sexual assault victims or to stop repeat perpetrators, particularly those who sexually assault
women they know or who use drugs/alcohol to commit their sexual assaults.
<Educating Juries in Sexual Assault Cases>
http://www.ncdsv.org/images/AEquitas EducatingJuriesInSexualAssaultCasesPart] 7-2010.pdf)

110. Not having any written policy and procedure for investigation and prosecution of a
heinous crime — sexual assault, suggests that Concord PD, CCDA, and SDA disregard the known

or obvious consequence and it is a conscious choice.

FIRST CAUSE OF ACTION
Equal Protection (42 U.S.C. § 1983)
Against all Defendants

111. Plaintiff re-alleges and herein incorporates by reference the allegations set forth in
22
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

the paragraphs above.

112. The Fourteenth Amendment prohibits the states from denying to all persons within
its jurisdiction the equal protection of the laws. Denying includes inaction as well as action, and
denying the equal protection of the laws includes the omission to protect.

113. “The purpose of the equal protection clause of the Fourteenth Amendment is to
secure every person within the State’s jurisdiction against intentional and arbitrary discrimination,
whether occasioned by express terms of a statute or by its improper execution through duly
constituted agents.” Sioux City Bridge Co. v. Dakota Cty., 260 U.S. 441, 445 (1923) (quoting
Sunday Lake Iron Co. v. Wakefield Twp., 247 U.S. 350, 352 (1918)). Discriminatory policing
occurs when police officers and departments selectively enforce the law - or fail to enforce the
law - based on arbitrary factors.

114. Equal protection rights are violated when (1) a person is a member of an
identifiable class; (2) that person is intentionally treated differently from others similarly situated;
and (3) there is no rational basis for the difference in treatment. Discriminatory intent implies
more than intent as volition or intent as awareness of consequences. It implies that the decision
maker selected or reaffirmed a particular course of action at least in part because of — not merely
in spite of — its adverse effects upon an identifiable group.

115.  Plaintiffis a member of an identifiable group. As pled above, she is a rape victim
who has been treated differently based upon illegitimate stereotypes and archaic notions of sexual
assault. She further alleges that Defendants acted with discriminatory intent in discounting,
invalidating, and dismissing her allegation.

116. Defendants’ omissions and actions described above, when analyzed as a whole
using a contextualist approach, permit the inference that Plaintiff's individual case was treated
differently without a rational basis and showcase Defendants’ custom and practice of intentional
discriminatory under-policing and selective under-enforcement. Defendants intentionally provide
unequal protection to sexual assault victims in the form of failing to respond with equal effort to
sexual assault victims the same as Defendants do with victims of other crimes.

117. There was no reason for the misconducts and ill treatments other than animus
23
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

toward victims of sexual assault. Such conducts are not at all related to any governmental purpose
and they are a far deviation from commonly accepted procedures. It's not a single word, not a
single act, but a series of conducts that demonstrate Defendants’ pattern of deliberate indifference
and unconstitutional practice to discourage the vigorous prosecution of violent crimes against
sexual assault victims.

118. An individual who alleges that a state actor intentionally treated her differently
than other similarly-situated individuals and alleges that there was no rational basis for the
difference in treatment, states a viable Fourteenth Amendment Equal Protection Claim.

119. Plaintiff has been deprived of her ri ghts of equal protection under the law — and as
of the date of this filing, continues to be deprived of these rights — on account of sexual assault, in
violation of the Fourteenth Amendment to the United States Constitution, in that she has been
afforded less favorable terms and conditions than victims of other assaults/crimes, and continues
to be afforded less favorable terms and conditions. As a consequence, Plaintiff, as a victim of
sexual assault, obtained less protective resources of the state compared with victims of other
assaults/crimes.

120. The devaluation of sexual assaults burdens a particular set of victims. The laws
against violence were not and will not be uniformly enforced. Because the vast majority of
victims of sexual assault are women, discriminatory practice has an unjustified disparate impact
on women. Rape is the most under-reported crime. 63% of sexual assaults are not reported to
police. <Statistics about sexual violence>
https://www.nsvre.org/sites/default/files/publications nsvre factsheet_media-packet_statistics-
about-sexual-violence 0.pdf )

121. Discrimination against rape victims puts victims at a unique disadvantage in the
criminal justice system, decreasing the rate of reporting rape and increasing the rate of claims
withdrawn by victims. <Rape and Sexual Assault in the Legal System>
https://www.womenslawproj ect.org/wp-content/uploads/2016/04/Rape-and-Sexual-Assault-in-
the-Legal-System-FINAL.pdf )

122. The acts of Defendants were unnecessary, objectively unreasonable and malicious.
24
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

123. Asa proximate and foreseeable result of Defendants’ violations of Plaintiffs
Fourteenth Amendment rights, Plaintiff has suffered, is suffering, and will continue to suffer
injuries, including but not limited to continued trauma, dissociation, humiliation, emotional

distress, anxiety, depression, stigma, and embarrassment.

SECOND CAUSE OF ACTION
Gender-based Civil Conspiracy (42 U.S.C. § 1985)
Against all Defendants

124. Plaintiff re-alleges and herein incorporates by reference the allegations set forth in
the paragraphs above.

125. Starting on Oct 18, 2019 Defendants, in whole or part, conspired among
themselves and with others for the purpose of depriving, directly or indirectly, Plaintiff of equal
protection under the law with the intent to deny her right to be treated fairly and equally.

126. The conduct described above, when viewed in total, is conscience shocking. Each
member of this conspiracy shared the same conspiratorial objective.

127. Defendants engaged in a conspiracy among themselves and with others based on
discriminatory animus for the purpose of depriving, directly or indirectly, Plaintiff's right to equal
protection under the law in violation of 42 U.S.C. § 1985(3), with the object of that conspiracy
being to conceal the fact that the complaints of crime made by female victims, including Plaintiff,
are less important to CONCORD PD, CCDA, and SDA than complaints made by similarly-
situated male rape victims.

128. Defendants engaged in oral, written, and electronic communications, and/or
endorsement and support among themselves and with others regarding: a) their agreement to treat
Plaintiff differently; b) actions taken to deter Plaintiff from pursuing the truth and justice; and c)
their effort to support each other’s unconstitutional actions and discourage vigorous prosecution
of sex crimes against women.

129. Defendants conspired among themselves and with others to deprive Plaintiff of

equal protection of the laws as alleged in this Complaint based on animosity toward Plaintiff as a
25
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

woman reporting rape.

130. Defendants’ series of omissions and actions described above, when analyzed as a
whole using a contextualist approach, permit the inference that Defendants have a meeting of the
minds to violate Plaintiff's constitutional rights,

131. Between January and F ebruary 2020 CCDA and SDA Officials made multiple
untrue statements that were far departure from professional standards, jury instruction, and
prosecution guidelines by employing their discriminatory policy towards female rape victims, in
order to prevent Plaintiff from exercising her constitutional rights.

132. Defendants, in part or whole, directly or indirectly, have used their control and
influence to reduce the number of perpetrators held accountable for rapes.

133. As aresult of said conspiracy Plaintiff has suffered, is suffering, and will continue
to suffer injuries, including but not limited to continued trauma, humiliation, emotional distress,
anxiety, depression, stigma, and embarrassment.

134. Defendants‘ failure to prevent or aid in preventing a conspiracy under 42 U.S.C. §
1985 of which the Defendants had knowledge and the power to prevent is also in violation of 42
U.S.C. § 1986.

135. The acts of Defendants were unnecessary, objectively unreasonable and malicious.

THIRD CAUSE OF ACTION
Municipal Liability for Unconstitutional Policies, Customs, and Practices (42 U.S.C. § 1983)
Against all Defendants

136. Plaintiff re-alleges and herein incorporates by reference the allegations set forth in
the paragraphs above.

137, On and for some time prior to Oct 18, 2019 (and continuing to the present date)
Defendants deprived Plaintiff of the rights secured to her by the Fourteenth Amendments to the
United States Constitution, in that said Defendants and their supervising and managerial
employees, agents, and representatives, acting with gross negligence and with reckless and

deliberate indifference to the rights of the public in general, and of Plaintiff, and of persons in her
26
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
So Oo CO NS OD

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

class, situation and comparable position in particular, knowingly maintained, enforced and

applied officially recognized policies, practices or customs of:

(a) Employing and retaining law enforcement personnel, including , Concord PD Officers,
CCDA and SDA Officials, and DOES 1-10, who had dangerous propensities for
discriminating against rape victims by failing to follow mission of CONCORD PD,
CCDA and SDA, and/or well established laws;

(b) Inadequately supervising, training, controlling, assigning, and disciplining officers,
detectives, and other personnel, who the City, Contra Costa and Sonoma County knew or
in the exercise of reasonable care should have known had the aforementioned propensities
and character traits;

(c) Failing or refusing to competently and impartially investigate allegations of
misconducts, failing or refusing to enforce established administrative procedures, to
ensure victims and community safety, despite Defendants’ knowledge of abuse and
misconduct;

(d) Having and maintaining an unconstitutional custom of discriminatory under-policing,
selective under-enforcement, favoritism toward rapists, and/or hostile provision of
services to Plaintiff, which also is demonstrated by inadequate training regarding these
subjects, and Defendants have no valid justification for such policies, customs, and
practice. The practices of Defendants, were done with a deliberate indifference to
individuals’ safety and rights; and

(e) Fostering and encouraging an atmosphere of lawlessness, abuse and unconstitutional
misconduct, as to encourage their personnel to believe that discriminatory under-policing,
selective under-enforcement, and illegal searches and seizures would be tolerated, and to
believe that unlawful acts would be overlooked without discipline or other official
ramifications.

138. Defendants have demonstrated their deliberate indifference to widespread law

enforcement abuses by failing and refusing to impartially investigate personnel complaints,

failing to discipline or prosecute personnel who commit acts of dishonesty and misconduct.

27
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
SN HD WD HR Wp

 

139. By reason of the aforementioned custom and practices of Defendants, Plaintiff was
severely injured and subjected to lifetime pain and suffering.

140. Defendants, together with various other personnel, whether named or unnamed,
had either actual or constructive knowledge of the deficient policies, practices and customs
alleged in the paragraphs above. Despite having knowledge as stated above these Defendants
condoned, tolerated and through actions and inactions thereby ratified such policies. Said
Defendants also acted with deliberate indifference to the foreseeable effects and consequences of
these practice with respect to the constitutional rights of Plaintiff, and other individuals similarly
situated.

141. By perpetrating, tolerating and ratifying the outrageous conduct and other
wrongful acts, Defendants acted with an intentional, reckless, and callous disregard for Plaintiff’ s
constitutional rights. Defendants, each of their actions were willful, wanton, oppressive,
malicious, fraudulent, and extremely offensive and unconscionable to any person of normal
sensibilities.

142, Furthermore, the practice implemented and maintained and still tolerated by
Defendants, were affirmatively linked to and were a significantly influential force behind the
injuries of Plaintiff. Such unconstitutional custom is and will be a threat to justice and community

safety.

FOURTH CAUSE OF ACTION
Municipal Liability — Failure to Train, Supervise, and/or discipline (42 U.S.C. § 1983)
Against ali Defendants

143. Plaintiff re-alleges and herein incorporates by reference the allegations set forth in
the paragraphs above.

144, On information and belief, the overwhelming majority of law enforcement
personnel who handle sexual assaults remain woefully untrained, and fundamentally biased
against sexual assault victims, making assumptions about why and when sexual assault victims

behave in certain ways and excusing perpetrator conduct as acceptable and/or “normal” behavior.
28
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

; 145. While acting under the color of state law and within the course and scope of their
employment, Concord PD Officers, CCDA and SDA Officials, and DOES 1-10’s unconstitutional
practice, deprived Plaintiffs rights secured to her by the Fourteenth Amendment, including her
right to be free from discrimination.

146. The training policies of CONCORD PD and CCDA were not adequate to train
their personnel, including but not limited to, Concord PD Officers, CCDA and SDA Officials,
and DOES 1-10, with regards to understanding crime elements, employing investigative tools,
conducting reasonable searches and seizures, prosecuting sexual assaults, selecting unbiased jury,
and treating victims equally and fairly. As a direct result, CONCORD PD and CCDA personnel,
including, Concord PD Officers, CCDA and SDA Officials, and DOES 1-10, are not able to
handle the usual and recurring situations with which they must deal, including treating every
crime victim fairly and respectfully. These inadequate training policies existed prior to the date of
this incident and continue to this day.

147. Defendants were deliberately indifferent to the known or obvious consequences of
their failure to train and/or supervise their personnel, including, Concord PD Officers, CCDA and
SDA Officials, and DOES 1-10, adequately with regards to understanding crime elements,
employing investigative tools, conducting reasonable searches and seizures, prosecuting sexual
assaults, selecting unbiased jury, and treating victims equally and fairly. This inadequate training
includes failing to teach personnel to properly handle sexual assault investigation and
prosecution.

148. Defendants were aware that failure to implement some sort of training and/or
supervision with regards to their discriminatory and unlawful practice would result in continuing
to have numerous unreasonable officers involved violation of sexual assault victims’
constitutional rights annually.

149. The failure of Defendants to provide adequate training and/or supervision with
regards to understanding crime elements, employing investigative tools, conducting reasonable
searches and seizures, prosecuting sexual assaults, selecting unbiased jury, and treating victims

equally and fairly, caused the deprivation of the Plaintiff's rights by, Concord PD Officers,

29
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
Qo SN DR W”

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CCDA and SDA Officials, and DOES 1-10. In other words, Defendants’ failure to train and/or
supervise is so closely related to the deprivation of the Plaintiff's rights as to be the moving force
that caused the ultimate injury.

150. By failing to achieve adequate training and/or supervision, Concord PD Officers,
CCDA and SDA Officials, and DOES 1-10, acted with an intentional, reckless, and callous
disregard for Plaintiff's constitutional rights. Concord PD Officers, CCDA and SDA Officials,
and DOES 1-10, each of their actions was willful, wanton, oppressive, malicious, fraudulent, and

extremely offensive and unconscionable to any person of normal sensibilities.

FIFTH CAUSE OF ACTION
Violation of Cal. Const. Art. I, § 7 — Equal Protection
Against all Defendants

151. Plaintiff re-alleges and herein incorporates by reference the allegations set forth in
the paragraphs above.

152. Defendants violated Plaintiff's civil rights by having a widespread practice and/or
custom of discriminatory under-policing and selective under-enforcement, when enforced, caused
a constitutional deprivation to Plaintiff, although not authorized by written law or express
municipal policy, was so permanent and well settled as to constitute a custom or usage with the
force of law.

153. Defendants’ custom was intentional and, when enforced, had a discriminatory
impact on sexual assault victims. Plaintiffs case was not isolated incident. Plaintiff received
disparate treatment relative to victims of other violent crimes. Defendants set out to make
reporting and pursuing investigation of rapes as unpleasant and difficult as possible,

154. The constitutional injury inflicted by Defendants was caused by the persons with
final policymaking authority at the City, Contra Costa and Sonoma County, CONCORD PD,
CCDA, and SDA.

155. Defendants knew about the above-described conducts and facilitated them,

approved them, condoned them, and/or turned a blind eye to the conducts and systematic failure.
30
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

156. The above-described conducts of Defendants constitute a violation of Article 1,87

of the California Constitution.

SIXTH CAUSE OF ACTION
Violation of Cal. Const. Art. I, § 28 (b) — Victims’ Bill of Rights
Against all Defendants

157. Plaintiff re-alleges and herein incorporates by reference the allegations set forth in
the paragraphs above.

158. California’s Constitution protects the rights of crime victims. Defendants have
violated the rights of Plaintiff to be treated with fairness, respect, and dignity, by among other
things:

a. Subjecting Plaintiff to re-traumatization, demeaning and humiliating
interrogation tactics, including inappropriately questioning her reactions
without presence of victim advocate;

b. Routinely and inappropriately impugning the credibility of sexual assault
victims, including Plaintiff;

ce. Conducting illegal searches and seizures, with no reasonable cause;

d. Telling Plaintiff that the crime perpetrated against her was not actually
criminal;

e. Treating Plaintiff like suspect, rather than victim;

f. Willfully failing to inform Plaintiff of her rights as a crime victim; and

g. Maliciously using coercion and purported reasons to deter Plaintiff from
exercising her constitutional rights.

159. Defendants’ conducts violated Plaintiff's rights that set forth in California
Constitution she was entitled (a) to be treated with fairness and respect for her privacy and
dignity, and to be free from intimidation, harassment, and abuse, throughout the criminal justice

process. (b) to be informed of the rights enumerated in California Constitution Art. I, § 28 (b).

31
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
ao SN DN HW BR WW PLP

\o

 

SEVENTH CAUSE OF ACTION
Negligent Supervising, Disciplining, and Retaining Employees
Against all Defendants
160. Plaintiff re-alleges and herein incorporates by reference the allegations set forth in
the paragraphs above.
161. Defendants customarily failed to properly supervise their officers and deputies,
and address citizen complaints reflecting that they were deliberately indifferent to citizens’

constitutional rights.

EIGHTH CAUSE OF ACTION
Intentional Infliction of Emotional Distress
Against all Defendants

162. Plaintiff re-alleges and herein incorporates by reference the allegations set forth in
the paragraphs above.

163. Except for homicide, rape is the most serious violation of a person’s body because
it deprives the victim of both physical and emotional privacy and autonomy. As a rape victim,
Plaintiff was particularly susceptible to emotional distress at that time but Defendants willfully
engaged in acts and omissions alleged herein with a discriminatory intent or a reckless disregard
for the probability of aggravating the emotional distress that Plaintiff was already suffering. Such
ill treatment is not what Plaintiff came forward for. Plaintiff certainly didn’t walk into a police
station thinking her trauma would be lifted to another level by law enforcement personnel. Law
enforcement personnel’s response to sexual assault has made Plaintiff feel like being murdered
would be better than being raped.

164. After Plaintiff gathered her courage to step forward and identify her assailant she
has been re-traumatized again and again at the hands of law enforcement personnel. The trauma
Plaintiff has experienced at the hands of Defendants prevented her from having any kind of
normal life.

165. Asa direct and proximate result of the Defendants’ outrageous and unlawful
32
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

conducts as described herein, Plaintiff has suffered and/or continue to suffer loss of trust, comfort,
protection, and support, humiliation, mental anguish, nervous shock, severe emotional distress,
and other special and general damages in amounts according to proof.

166. Punitive damages should be assessed against Defendants for the purpose of

punishment and for the sake of example.

NINTH CAUSE OF ACTION
Violation of Unruh Civil Rights Act (Cal. Civil Code § 51)
Against all Defendants

167. Plaintiff re-alleges and herein incorporates by reference the allegations set forth in
the paragraphs above.

168. Cal. Civil Code § 51, also known as Unruh Civil Rights Act, states that all persons
within the jurisdiction of this state are free and equal, and are entitled to the full and equal
accommodations, advantages, facilities, privileges, or services in all business establishments of
every kind whatsoever.

169. Defendants’ policies, practices, and customs complained of herein violated
Plaintiff's rights to be free from discrimination and unreasonable searches and seizures, rights to
privacy, and victims’ rights as secured by Article I, § 1, § 7, § 13, § 28(b) of the California
Constitution and directly and proximately damaged Plaintiff as herein alleged, entitling Plaintiff
to recover a minimum of $4,000 for each and every offense pursuant to California Civil Code §

52(a) and § 52.1, in addition to other damages.

DECLARATORY RELIEF SOUGHT
170. Plaintiff re-alleges and herein incorporates by reference the allegations set forth in
the paragraphs above.
171. Plaintiff respectfully prays for a declaratory judgment that Defendants, and each of
them, have engaged in a pattern or practice of conduct that violated Plaintiffs rights under the

Fourteenth Amendment to the United States Constitution, Art. I, §§ 1, 7, 13, 28(b) of the
33
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

California Constitution, Cal. Civil Code § 52.1, and/or California common law.

INJUNCTIVE RELIEF SOUGHT
172. Plaintiff re-alleges and herein incorporates by reference the allegations set forth in
the paragraphs above.
173. Plaintiff prays for a permanent injunction compelling Becton, Ravitch, and/or
CCDA, SDA to file criminal charges against Weamer.
174. Plaintiff prays for a permanent injunction disbarring CHRISTOPHER WALPOLE,
COLLEEN GLEASON, ANNE MASTERSON, and LAURA PASSAGLIA,
175. Plaintiff also prays that the Court issue a permanent injunction against Defendants
ordering them to:
a. Properly train and supervise government employees handling sexual assault
cases or evidence;
b. Establish written policy and procedure manual for investigation and
prosecution of sexual assaults;
c. Require and enforce trauma-informed approaches to investigation and
prosecution of sexual assault cases;
d. Increase prosecution rate of sexual assault to 50%;
e. Treat sexual assault cases with the same urgency and importance afforded to
other types of crimes;
f. Provide adequate resources for investigation and processing of sexual assault
cases;
g. Treat victims of sexual assault with the same respect and attention to their
cases as victims of other crimes; and
h. Accurately and publicly report data reflecting the number of sexual assaults
reported, investigated, prosecuted, and processed to conclusion within the

criminal justice system on a bi-annual basis.

34
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

PRAYER

WHEREFORE, Plaintiff prays judgment against Defendants and each of them, as follows:

AS TO EACH CAUSE OF ACTION AS APPLICABLE

1,
2.
3.

oe ND

nd

For general damages according to proof;

For special damages according to proof;

For exemplary damages as provided by law, in an amount to be proved against each
individual Defendant;

For interest;

For civil penalties pursuant to Civil Code § 52;

For attorney’s fees pursuant to 42 U.S.C. § 1988 and Civil Code §§ 52 and 52.1;
For reasonable costs of this suit;

For treble damages under Civil Code § 52.1;

For such other and further relief as the Court may deem just, proper, and appropriate.

JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury for all issues so triable.

Dated: Mar 31, 2020

Mi

 

JANE DOE
Plaintiff in Pro Se

35
COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 
oO Oo SN DR WN BS

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

EXHIBITS TO COMPLAINT

 

 

 

 

 

 

TABLE OF CONTENTS
Exhibit # Document Pages
1 Gov claim rejection letter from City of Concord 38
2 Gov claim rejection letter from County of Contra Costa 40
3 Gov claim rejection letter from County of Sonoma 42

 

 

 

 

36

COMPLAINT FOR DAMAGES AND DECLARATORY AND INJUNCTIVE RELIEF

 

 
EXH1BI)
Cay or Coxcorp Susanne Meyer Brown

 

1O50 Parkside Prive, MES ts Cag Were:
Concord, Caliban min 2 EpPe lags .
ry. Va aT be lad ; Margaret hovebue
; . Searioe Assistant Cas Vitories
a, ‘ Joshua Bk. Clendenin

Orie oF pa Cary Arioasry ~ Serie Vssptant Cin Vibea nes
Felephente coo ATE ba Oncol

Lanee Bayer

Specidl Counsel

February 3, 2020

11151 Valley Boulevard, Suite 4886
El Monte, CA 91734

Re: Notice of Rejection of Claim against the City of Concord

Dear Ms.

Pursuant to the authority vested in me by the City Council, you are hereby notified that the
amended claim received January 16, 2020, which refers to an incident that took place on or about
October 18, 2019, in an unknown amount, is hereby rejected in its entirety.

WARNING

Subject to certain exceptions, you have only six (6) months from the date this notice was personally
delivered or deposited in the mail to file a court action on this claim. See Government Code
Section 945.6. This warning does not extend the statute of limitations involving any federal cause

of action.

You may seek the advice of an attorney of your choice in connection with this matter. If you desire
to consult an attorney, you should do so immediately.

Very truly yours,

JOSHUA K. CLENDENIN
Senior Assistant City Attorney

JKC:lrm

cova Cianbee co iisedeci ard en 8 aedsete wa tbeeloonenndh ens

 

2%
EXHIB |
 

 

County Administrator
Risk Management Division

2530 Amald Drive, Suite 140
Martinez, Califomia 94553

Liability Claims (925) 335-1440
Fax Number (925) 335-1421

March 5, 2020

 

P.O. Box 4886
El Monte, CA 91734

Re: — Claimant:
Insured: Contra Costa County
Date of Loss: 1/7/20
Claim #4: 86109

Dear

The above captioned matter was referred to my office for investigation and handling on
behalf of the Contra Costa County Board of Supervisors and the District Attorney’s
Office. Please note that this letter is not intended to waive any statutory requirements as
set forth in the California Government Code Sections 910-913, nor does our investigation
of this matter constitute any admission of negligence of liability.

This letter is to provide you with a response to your claim that was received by the Clerk

of the Board on 1/24/20. Your claim filing states that Deputy District Attorneys failed to

perform their duties to prosecute a suspect accused of rape, and that your civil rights were
violated by deterring you from pursuing justice.

Based on the information provided by the DA’s office, several factors went into their
decision to not pursue charges in this case. Those factors include that the sex appeared
consensual, that there was no corroborating evidence that the rape occurred, and delayed
reporting.

As you may know, District Attorneys have to weigh the probability of a conviction
before they make the decision to move forward with prosecuting a case. In this case, the
decision was made to decline prosecution as the probability of a conviction was
extremely low.

Accordingly, the District Attorney’s office acted within the scope of their appointed
duties as criminal prosecutors. As such, there is no negligence on the part of the County
and we must respectfully deny your claim. If you have any additional information you
wish to discuss, please feel free to call me.

 

Scanned with Car

ag
4
Opportunity. Diversity. Service,

 

 

COUNTY OF SONOMA Empioyment + Classification * Employee Relations * EEO * Training * Risk Management
HUMAN RESOURCES DEPARTMENT

March 244, 2020

od
{1151 Valley Blyd #4886
EI Monte, CA 91734

Subject: NOTICE OF REJECTION OF CLAIM
Claim of: |

Date of Incident: Uzi Lulézusu
Claim Number: 2020006

Dea

The claim you presented to the Sonoma County Board of Supervisors on February 11, 2020 has been
referred to the Risk Manager pursuant to Board of Supervisors Resolution No. 66798 and California
Government Code Section 935.4.

NOTICE IS HEREBY GIVEN that said claim was rejected on March 24, 2020.
WARNING

Subject to certain exceptions, you have only six (6) months from the date this notice was personally
delivered or deposited in the mail to file a court action on this claim, See California Government Code
Section 945.6

You may seek the advice of an attorney of your choice in connection with this matter. If you desire to
consult an attorney, you should do so immediately.

This notice applies only to causes of action arising under California law for which a claim is mandated
by the California Government Tort Claims Act, California Government Code Sections 900 et seq. Other
causes of action, including those arising under federal law, may have shorter time limitations for filing.

If you would like to discuss your claim further, please call Reesha Ruel in Risk Management at (707)
565-3563.

Sincerely,

Janell Crane
Risk Manager

 

575 Administration Drive, Suite 116B » Santa Rosa, CA 95403 « Telephone (707) 565-8050 + Fax (707) 585-3770 » www, sonoma-county.org

 

Scanned with Car

fir
United States District Court
Northern District of California

10

I]

12

20

21

22

23

24

25

26

27

28

 

 

 

APR ~9 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT y

 

NORTHERN DISTRICT OF CALIFORNIA

    

Case No. C

  

Jane Doe

CONSENT OR DECLINATION
Plaintiff(s) TO MAGISTRATE JUDGE
v. JURISDICTION

City of Concord; et al

Defendant(s).

 

INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
Jurisdiction in this matter. Sign this form below your selection.

CJ Consent to Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

OR
Vi Decline Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby request that this case
be reassigned to a United States district judge.

DATE: 4/3))2020 NAME: J2@ne Doe

COUNSEL FOR
(OR “PRO SE”):

 

a

 

Signature

 
United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

CLERK YY. SOO
NORTH pee: Dist piece WG
UNITED STATES DISTRICT COURT STRICT op Gf COvnr
APOE i
NORTHERN DISTRICT OF CALIFORNIA ma
JANE DOE,
Case No. 20-cv-02432-JD
Plaintiff,
V. ORDER SETTING INITIAL CASE
MANAGEMENT CONFERENCE
CITY OF CONCORD, AND ADR DEADLINES
Defendant.

 

 

 

 

IT IS HEREBY ORDERED that this action is assigned to the Honorable J ames Donato.
When serving the complaint or notice of removal, the plaintiff or removing defendant must serve
on all other parties a copy of this order and all other documents specified in Civil Local Rule 4-2.
Counsel must comply with the case schedule listed below unless the Court otherwise orders.

IT IS FURTHER ORDERED that this action is assigned to the Alternative Dispute
Resolution (ADR) Multi-Option Program governed by ADR Local Rule 3. Counsel and clients
shall familiarize themselves with that rule and with the material entitled “Dispute Resolution

Procedures in the Northern District of California” on the Court ADR Internet site at

http://Awww.cand.uscourts.gov/adr. A limited number of printed copies are available from the

 

Clerk’s Office for parties in cases not subject to the court’s Electronic Case Filing program (ECF).

 

CASE SCHEDULE — ADR MULTI-OPTION PROGRAM

 

 

 

 
United States District Court
Northern District of California

10
11
12

13°

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

   

 

 

 

 

   

 

Date Event Governing Rule
4/9/2020 Complaint Filed
6/18/2020 *Last day to: FRCivP 26(f
* meet and confer re: initial disclosures, early ADR L.R.3-5
settlement, ADR process selection, and discovery
plan
* file ADR Certification signed by Parties and Civil L.R.. 16-8(b) &
Counsel (form available at ADR _L.R. 3-5(b)
htto://www.cand.uscourts.gov)
7/2/2020 **Last day to file Rule 26(f) Report, complete FRCivP 26(a) (1)
initial disclosures or state objection in Rule 26(f) Civil L.R.. 16-9
Report and file Case Management Statement per
Standing Order re Contents of Joint Case
Management Statement
(also available at http://www.cand.uscourts.gov)
7/9/2020 INITIAL CASE MANAGEMENT Civil L.R.. 16-10

 

 

CONFERENCE (CMC) at 10:00 AM in:

Courtroom 11, 19th Floor
Phillip Burton Federal Building
450 Golden Gate Avenue
San Francisco, CA 94102

 

 

 

 

* If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 21
days in advance of the Initial Case Management Conference.

** If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 7
days in advance of the Initial Case Management Conference.

 

 
STANDING ORDER FOR ALL JUDGES
OF THE NORTHERN DISTRICT OF CALIFORNIA

CONTENTS OF JOINT CASE MANAGEMENT STATEMENT

 

All judges of the Northern District of California require identical information in Joint Case
Management Statements filed pursuant to Civil Local Rule 16-9. The parties must include the
following information in their statement which, except in unusually complex cases, should not
exceed ten pages:

1.

10,

11,

Jurisdiction and Service: The basis for the court’s subject matter jurisdiction over
plaintiffs claims and defendant's counterclaims, whether any issues exist regarding
personal jurisdiction or venue, whether any parties remain to be served, and, if any
parties remain to be served, a proposed deadline for service.

Facts: A brief chronology of the facts and a statement of the principal factual issues in
dispute.

Legal Issues: A brief statement, without extended legal argument, of the disputed
points of law, including reference to specific statutes and decisions.

Motions: All prior and pending motions, their current status, and any anticipated
motions.

Amendment of Pleadings: The extent to which parties, claims, or defenses are expected
to be added or dismissed and a proposed deadline for amending the pleadings.

 

Evidence Preservation: A brief report certifying that the parties have reviewed the
Guidelines Relating to the Discovery of Electronically Stored Information (“ESI
Guidelines”), and confirming that the parties have met and conferred pursuant to Fed.
R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence
relevant to the issues reasonably evident in this action. See ESI Guidelines 2.01 and 2.02,
and Checklist for ESI Meet and Confer.

Disclosures: Whether there has been full and timely compliance with the initial
disclosure requirements of Fed. R. Civ. P. 26, and a description of the disclosures made.

Discovery: Discovery taken to date, if any, the scope of anticipated discovery, any
proposed limitations or modifications of the discovery rules, a brief report on whether
the parties have considered entering into a stipulated e-discovery order, a proposed
discovery plan pursuant to Fed. R. Civ. P. 26(f), and any identified discovery disputes.

Class Actions: If a class action, a proposal for how and when the class will be certified,
and whether all attorneys of record for the parties have reviewed the Procedural
Guidance for Class Action Settlements.

Related Cases: Any related cases or proceedings pending before another judge of this
court, or before another court or administrative body.

Relief: All relief sought through complaint or counterclaim, including the amount of
any damages sought and a description of the bases on which damages are calculated. In
addition, any party from whom damages are sought must describe the bases on which
it contends damages should be calculated if liability is established.

Effective November 1, 2018
12.

13.

14.

15,

16.

17,

18.

19.

20.

21.

Settlement and ADR: Prospects for settlement, ADR efforts to date, and a specific ADR
plan for the case, including compliance with ADR L.R. 3-5 and a description of key
discovery or motions necessary to position the parties to negotiate a resolution.

Consent to Magistrate Judge For All Purposes: Whether all parties will consent to have
a magistrate judge conduct all further proceedings including trial and entry of
judgment. Yes___ No

Other References: Whether the case is suitable for reference to binding arbitration, a
special master, or the Judicial Panel on Multidistrict Litigation.

Narrowing of Issues: Issues that can be narrowed by agreement or by motion,
suggestions to expedite the presentation of evidence at trial (e.g., through summaries or
stipulated facts), and any request to bifurcate issues, claims, or defenses.

Expedited Trial Procedure: Whether this is the type of case that can be handled under
the Expedited Trial Procedure of General Order No. 64 Attachment A. If all parties
agree, they shall instead of this Statement, file an executed Agreement for Expedited
Trial and a Joint Expedited Case Management Statement, in accordance with General
Order No. 64 Attachments B and D.

Scheduling: Proposed dates for designation of experts, discovery cutoff, hearing of
dispositive motions, pretrial conference and trial.

Trial: Whether the case will be tried to a jury or to the court and the expected length of
the trial.

Disclosure of Non-party Interested Entities or Persons: Whether each party has filed the
“Certification of Interested Entities or Persons” required by Civil Local Rule 3-15. In
addition, each party must restate in the case management statement the contents of its
certification by identifying any persons, firms, partnerships, corporations (including
parent corporations) or other entities known by the party to have either: (i) a financial
interest in the subject matter in controversy or in a party to the proceeding; or (ii) any
other kind of interest that could be substantially affected by the outcome of the
proceeding. In any proposed class, collective, or representative action, the required
disclosure includes any person or entity that is funding the prosecution of any claim or
counterclaim.

Professional Conduct: Whether all attorneys of record for the parties have reviewed the
Guidelines for Professional Conduct for the Northern District of California.

Such other matters as may facilitate the just, speedy and inexpensive disposition of this
matter.

Effective Noventber 1, 2018 2
United States District Court
Northern District of California

10

ll.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

STANDING ORDER FOR CIVIL CASES BEFORE JUDGE JAMES DONATO

INTRODUCTION

This Standing Order is a guide to counsel and parties on pretrial practices in civil cases
before Judge Donato, Counsel are required to read and comply with this order, this Court’s
Standing Orders for Discovery in Civil Cases and Civil Jury Trials, and the Northern District’s
Civil Local Rules.

SERVICE OF THIS ORDER

1. The parties are reminded that this Standing Order is included in the

“Supplementary Material” that must be served in accordance with Civil Local Rules 4-2 and 16-2.
CASE MANAGEMENT CONFERENCES

2. Civil case management conferences are held on Thursdays at 10:00 a.m. in
Courtroom 11, 19th Floor, United States Courthouse, 450 Golden Gate Avenue, San Francisco,
California.

3. The parties must file a joint case management statement addressing the
standardized items required by the Standing Order for All Judges of the Northern District of
California: Contents of Joint Case Management Statements. The joint statement must be filed at
least seven calendar days prior to the case management conference. Failure to file a joint
statement must be accompanied by a signed declaration explaining the grounds for that failure.

Absent good cause, the parties may be subject to sanctions. If either party is not represented by

 
United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

counsel, separate statements may be filed, but only after the parties have made a good faith effort
to prepare a joint statement.
4, In proposing a case schedule, the parties should agree on a trial date and work

backward from that date to ensure adequate time for dispositive and Daubert motions, class

certification motions, expert discovery and other events. As a general rule, counsel should budget

no more than 18 months between the initial case management conference and trial. Counsel
requesting longer pretrial periods must be prepared to justify that request at the initial case
management conference. A trial date typically will be assigned at the initial case management
conference. Once assigned, the trial date will not be changed or continued absent good cause in
the interest of justice. Counsel and parties should assume that the trial date will not be moved.

5. For parties with counsel, each party must be represented at the case management
conference by lead counsel prepared to address all pertinent matters and with authority to enter
stipulations and make admissions. Failure of lead counsel to appear may result in sanctions. For
parties without counsel, the party is expected to appear.

6. Telephonic appearances are rarely permitted at case management conferences
or motion hearings, except in exceptional circumstances and with the Court’s prior approval
issued at least three court days before the appearance date. A conflict with another court date ©
scheduled after a date set by this Court is not an exceptional circumstance. Ifa party or counsel
has a good-faith basis for making a request to appear by telephone, it should file the request on the
docket. Do not call the Court’s Courtroom Deputy with those requests.

7. Any request to reschedule a case management conference must be made in writing,
by stipulation if possible, not less than 10 calendar days before the conference date. Good cause
must be shown. The conference date will not be rescheduled unless the Court grants the request.
Parties cannot change the date by stipulation.

8. Pursuant to Federal Rule of Civil Procedure 26(d)(1), formal discovery should not
be served or initiated by any party until after the parties have conferred as required by FRCP 26(f),
except by stipulation or court order, or as provided for in FRCP 26(d)(2) or other rules. The Court

expects that as soon as any party reasonably anticipates or knows of litigation, it will take the

2

 
United States District Court
Northern District of California

ao nN DD

SO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

necessary, affirmative steps to preserve evidence related to the issues presented by the action,
including, without limitation, interdiction of any document destruction programs and any ongoing
erasures of e-mails, voice mails, and other electronically-recorded material.
ELECTRONIC CASE FILING — CHAMBERS COPIES

9, In addition to filing papers electronically, the parties are required to lodge for
chambers one paper copy of the following: (a) complaints; (b) notices of removal; (c) case
management conference statements; (d) stipulations; (e) all motion papers, including the opening,
opposition, and reply briefs, as well as any supporting declarations and exhibits; and (f) discovery
dispute letters that are filed pursuant to this Court’s Standing Order for Discovery in Civil Cases.
Counsel should not submit chambers copies of any other documents that are electronically filed.

10. All chambers copies must be double-sided, three-hole punched at the left margin
and marked with the ECF stamp (case number, document number, date and page number). These
printed copies should be marked “Chambers Copy -- Do Not File” and placed in an envelope
clearly labeled with the judge’s name and case number. The copies must be delivered in
accordance with Civil Local Rule 5-1(e)(7). For voluminous filings, chambers would appreciate
the use of binder clips rather than staples, or submission in three-ring binders. For documents
with multiple attachments (e.g., declarations with exhibits, requests for judicial notice and so on),
please use side tabs that clearly separate each attached document. For pretrial materials, please
follow this Court’s Standing Order for Civil Jury Trials.

SETTING MOTIONS FOR HEARING

11. The civil law and motion calendar is called on Thursdays at 10:00 a.m. in
Courtroom 11. Counsel need not request a motion hearing date and may notice non-discovery
motions for any Thursday (excepting holidays) at 10:00 a.m. consistent with the 35-day notice
period in Civil Local Rule 7-2(a) or other appropriate timeline. The Court may vacate the hearing
and rule on the papers, or reset the hearing date as its calendar requires.

12. Counsel typically will have up to 15 minutes of oral argument time per side. The

Court generally uses argument to ask questions and counsel are expected to be fully prepared to

 
United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24.

25
26
27
28

 

 

discuss applicable law and the facts in the case. Argument time will likely be extended for more
complex cases and motions.

13. The Court has a strong commitment to supporting the development of our next
generation of trial lawyers. Parties and senior counsel are encouraged to give newer practitioners
the opportunity to argue in court. To that end, the Court will typically guarantee oral argument on
any motion handled by a lawyer with 6 or fewer years of experience. The Court should be advised
that a newer lawyer is doing the argument well in advance of the hearing date.

FORM OF SUBMISSIONS

14. On summary judgment motions, joint statements of undisputed facts are not
required but are helpful if completely agreed upon. Separate statements of “undisputed facts” may
not be filed. See Civil L.R. 56-2.

15. Reply papers should not raise new points that could have been addressed in the
opening motion or brief. Sur-replies are not permitted. See Civil L.R. 7-3(d).

16. The title of a submission must be sufficiently descriptive to alert the Court to the
relief sought; for example, please do not bury a request for continuance in the body of a
memorandum.

17. All submissions filed with the Court must include the date and time of the hearing
or conference on the cover sheet.

18. Except for summary judgment and class certification motions, opening and
opposition briefs may not exceed 15 pages, and reply briefs may not exceed 10 pages. For
summary judgment and class certification motions, opening and opposition briefs may not exceed
25 pages, and reply briefs may not exceed 15 pages.

19. The parties should not ask the Court for an order where one is not needed, e.g.,
stipulations of dismissal under FRCP 41(a)(1). Those requests will be disregarded.

20. The parties are reminded that they must inform the Court of any potentially related
actions pending in this District or any other federal or state court in accordance with Civil Local

Rules 3-12 and 3-13.

 
United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MOTION ADVICE

21. Counsel should use their best judgment in deciding whether and when to bring a
motion. Not every case warrants a motion to dismiss or summary judgment. For summary
judgment in particular, counsel should carefully evaluate the extent to which fact disputes are
genuine and material. Summary judgment motions that involve disputed material facts will
usually be denied promptly in a short order.

22. As effective lawyers know, persuasive written advocacy is focused, plainly stated
and supported by accurate and reliable authority. Counsel should spare no effort to ensure that
their papers are succinct and clear, and should present their arguments in descending order of
strength. Arguments buried in footnotes or raised with little authority or discussion will generally.
not be considered by the Court. For example, an argument that the Court lacks personal
jurisdiction over a defendant or that a party lacks standing should not be raised in a footnote or a
short paragraph at the end of a brief. If counsel believes a serious question or issue should be
decided by the Court, counsel should argue it appropriately.

23. All case citations and factual statements must be completely accurate. A citation to
a case, statute or other authority is counsel’s representation to the Court that the authority stands
for the proposition asserted and is good law. A quotation of a case or other authority is counsel’s

representation that the quoted language is complete and present in the authority cited. Counsel

must ensure that use of ellipses or elisions in quotes does not mislead the Court or misrepresent

the substance of the holding or other authority. Counsel’s representations of facts are subject to
the same requirements of completeness and accuracy. Misrepresentations of law or fact, however
subtle, may result in sanctions and a referral to the District’s Standing Committee on Professional
Conduct.
DISCLOSURES
24. FRCP 26 requires certain automatic disclosures and requires them to be made ina
timely manner. Under FRCP 37(c), materials that are undisclosed or disclosed late will likely be

excluded from use at trial or summary judgment unless permitted otherwise by the Court.

 
United States District Court
Northern District of California

10
11
12
13
14

15

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

SEALED DOCUMENTS

25. Any party seeking to file a document under seal must carefully review and comply
with Civil Local Rule 79-5, except as that Rule is modified here for civil cases before Judge
Donato.

26. The declaration and proposed order required by Civil Local Rule 79-5(d)(1) must
establish, with reference to appropriate authority, that each of the following requirements is met:

a. The document or document portion is “privileged, protectable as a trade
secret or otherwise entitled to protection under the law.” Civil L.R. 79-5(b). (Note that
“Irjeference to a stipulation or protective order that allows a party to designate certain documents
as confidential is not sufficient to establish that a document, or portions thereof, are sealable.”
Civil L.R. 79-5(d)(1)(A).)

b. The “strong presumption of access to judicial records” may be rebutted
under the appropriate legal standard, i.e., the “good cause” or “compelling reasons” standard. See
Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178-82 (9th Cir, 2006) (discussing
“good cause” and “compelling reasons” standards with respect to dispositive and non-dispositive
motions). The declaration and proposed order must identify the appropriate standard and
articulate why the materials to be sealed satisfy that standard. The reasons provided must be
specific to the portions of the document sought to be sealed; “[s]imply mentioning a general
category of privilege, without any further elaboration or any specific linkage with the documents,
does not satisfy the burden.” Jd. at 1184. Generic, non-specific reasons are not sufficient under
either standard. See id. at 1180.

27. Any proposed order under Civil Local Rule 79-5(d)(1)(B) must include in the table
for each item sought to be sealed the filer’s reasons for seeking sealing of the material, along with
citations to the relevant declarations.

28. Any declaration by a Designating Party under Civil Local Rule 79-5(e)(1) must
include a new proposed order in the tabular format required by Civil Local Rule 79-
5(d)(1)(B) that includes the Designating Party’s reasons for sealing the material. In addition, any

declaration by a Designating Party under Civil Local Rule 79-5(e)(1) that seeks less extensive
6

 
United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

sealing than its associated administrative motions to seal must be accompanied by revised
redacted and unredacted versions of the documents sought to be sealed that comply with the
requirements of Civil Local Rule 79-5(d)(1)(C) and (D), including the requirement that the
portions sought to be sealed must be clearly marked on the unredacted version.

29. Any declaration, whether under Civil Local Rule 79-5(d)(1)(A) or (e)(1), that
claims confidentiality obligations to a non-party as a basis for sealing a document or a portion of a
document must be served on the non-party as set forth in Civil Local Rule 79-S(e). The non-party
must also be notified that it must comply with the procedures set forth in that rule for Designating
Parties, except that the non-party will have four days from service of the declaration -- rather than
four days from the filing of the administrative motion to seal -- to file a declaration under Civil
Local Rule 79-5(e)(1).

30. All portions of documents sought to be sealed must be clearly marked on the
unredacted versions of documents submitted to the Court, as required by Civil Local Rule 79-
5(d)(1)(D). The Court emphasizes this requirement, because it is usually ignored.

31. For cases where voluminous or multiple administrative motions to seal would be
filed if normal procedures were followed, parties (and any non-parties with potentially sealable
information) must, upon the completion of briefing, jointly file a new, combined administrative
motion to seal for all requests where sealing is unopposed. If any requests to seal are opposed,
each party or non-party making an opposed request should file a single combined administrative
motion to seal covering all of their opposed requests. If the parties anticipate that this paragraph
will apply to a round of briefing, they may indicate in the initial motion to file under seal that
accompanies a brief or other document as it is lodged under seal on the docket, that a more
fulsome and revised motion to seal will be forthcoming after the completion of briefing pursuant
to this paragraph of the Standing Order. The later combined motion to seal that is filed should
clearly identify the docket numbers of the prior motions to seal that are superseded by the
combined motion. If the Court determines that the parties should have followed this procedure but

did not, it will deny the motions to seal without prejudice.

 
United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

COMMUNICATIONS WITH CHAMBERS

32. Please do not send any letters to the Court except for discovery disputes as detailed
in the Court’s Standing Order for Discovery in Civil Cases. When corresponding with the Court
by letter, always identify the party you represent. Do not messenger anything directly to
chambers. Deliveries must be directed to the Clerk’s office and are never accepted by chambers
personnel.

33. | You may contact the Courtroom Deputy, Lisa Clark, at (415) 522-2066 with
appropriate inquiries. Except for the letters described above, please do not attempt to make
contact by telephone or any other ex parte means with chambers staff.

COURTROOM CONDUCT

34. Counsel and parties are required to conduct themselves with the highest level of
decorum and respect for each other and Court and chambers personnel while in the courtroom. .
Cell phones and all other electronic devices must be turned off; no texting, e-mailing, or other
electronic communications are permitted. While sitting in the gallery, counsel and parties should
avoid conversation unless absolutely necessary for the appearance. Once a case is called and
counsel appear, all communications must be directed only to the Court. Counsel shall not address
each other directly unless the Court expressly permits them to do so. All statements and citations
made to the Court during oral argument will be held to the same standards stated above in
Paragraph 23.

~ CROSS REFERENCE TO OTHER STANDING ORDERS

35. The Court has separate standing orders for civil jury trials, discovery in civil cases,

and patent cases. They are available for review at the website for the United States District Court

for the Northern District of California at www.cand.uscourts.gov/jdorders,

 

IT IS SO ORDERED.
Dated: January 5, 2017

 

JAMES ONATO
United ftates District Judge

 
